Case 3:20-cv-00278-DJH-RSE Document 16 Filed 04/24/20 Page 1 of 2 PageID #: 252




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

     MARYVILLE BAPTIST CHURCH, INC., )
     and DR. JACK ROBERTS,                     )
                                               )
                   Plaintiffs,                 )         CASE NO. 3:20-cv-00278-DJH
                                               )
           v.                                  )
                                               )
     ANDY BESHEAR, in his official capacity as )
     Governor of the Commonwealth of Kentucky, )
                                               )
                   Defendant.                  )

                             PLAINTIFFS’ NOTICE OF APPEAL

          Plaintiffs, MARYVILLE BAPTIST CHURCH, INC., and DR. JACK ROBERTS, pursuant

 to 28 U.S.C. § 1292(a)(1),1 hereby appeal to the United States Court of Appeals for the Sixth

 Circuit from the District Court’s Order (ECF 9) entered April 18, 2020, denying Plaintiffs’

 Emergency Motion for Temporary Restraining Order and Preliminary Injunction (ECF 3) filed

 April 17, 2020.




 1
         “A district court's denial of a motion for a temporary restraining order generally is not
 appealable. Such a ruling is appealable, however, if it is tantamount to a ruling on a preliminary
 injunction.” Overstreet v. Lexington-Fayette Urban County Gov't, 305 F.3d 566, 572 (6th Cir.
 2002) (cleaned up); see also FCA US LLC v. Bullock, 737 Fed. App’x 725, 727 (6th Cir. 2018)
 (“We have jurisdiction when the grant or denial of a TRO threatens to inflict irretrievable harms.”
 (cleaned up)).
Case 3:20-cv-00278-DJH-RSE Document 16 Filed 04/24/20 Page 2 of 2 PageID #: 253




                                                      Respectfully submitted,

                                                      s/ Roger K. Gannam
                                                      Mathew D. Staver
                                                      Horatio G. Mihet
                                                      Roger K. Gannam
                                                      Daniel J. Schmid
                                                      LIBERTY COUNSEL
                                                      P.O. Box 540774
                                                      Orlando, FL 32854
                                                      (407) 875-1776
                                                      court@LC.org
                                                      hmihet@LC.org
                                                      rgannam@LC.org
                                                      dschmid@LC.org

                                                      Attorneys for Plaintiffs




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was filed via the Court’s ECF

 system which will effect service upon all counsel or parties of record.

        DATED this April 24, 2020.

                                                      s/ Roger K. Gannam
                                                      Roger K. Gannam
                                                      Attorney for Plaintiffs




                                                  2
